                Case 1:19-cr-00291-LAP Document 290
                                                289 Filed 08/26/21
                                                           08/25/21 Page 1 of 1
                                                 U.S. Department of Justice
       [Type text]
                                                            United States Attorney
                                                            Southern District of New York
                                                            The Silvio J. Mollo Building
                                                            One Saint Andrew’s Plaza
                                                            New York, New York 10007

                                                            August 25, 2021

       BY ECF
       The Honorable Loretta A. Preska
       United States District Judge Southern District of New York
       Daniel Patrick Moynihan United States Courthouse
       500 Pearl Street
       New York, NY 10007

                Re:     United States v. Adelekan, et al., 19 Cr. 291 (LAP)

       Dear Judge Preska:

               Pursuant to the Court’s order at the August 20, 2021 status conference, the Government
       respectfully proposes the schedule below. The Government first provided a proposed schedule to
       defense counsel on Friday, August 20, 2021. Counsel for Mr. Adelekan, Mr. Omotayo, Mr.
       Olajumoke, Mr. Adebogun, and Mr. Lucas have consented to the proposed schedule. Counsel for
       Mr. Oyeneyin objects to the proposed schedule. The Government has not heard back from counsel
       for the other defendants.

                Proposed Motions in limine Schedule
                September 13, 2021: Affirmative motions in limine
                September 23, 2021: Opposition to motions in limine
                September 27, 2021: Replies 1

                Proposed Request to Charge (“RTC”) Schedule
                October 1, 2021: Government to send defense counsel Government’s proposed RTC
                October 5, 2021: Defense counsel to serve objections regarding Government’s RTC
                October 11, 2021: Parties submit to Court proposed RTC and joint letter regarding areas
                                  of dispute

                                                            Respectfully submitted,
The schedule proposed above is approved.
SO ORDERED.                                                 AUDREY STRAUSS
                       08/26/2021                           United States Attorney

                                                         By: /s/                            .
                                                            Daniel H. Wolf / Rebecca T. Dell
                                                            Assistant United States Attorneys
                                                            (212) 637-2337 / 2198
       cc:      All defense counsel of record (by ECF)

       1
           The Government take no position on whether the Court allows for replies.
